EXHIBIT PERFORMANCE SHARE GRANT AGREEMENT Amended and Restated 2001 Directors and Officers Long-Term Incentive Plan On , 2009 (the “Date of Grant”), the Compensation Committee of the Board of Directors (the “Committee”) of McDermott International, Inc. (the “Company”) selected you to receive a grant of Performance Shares under the Company’s amended and restated 2001 Directors and Officers Long-Term Incentive Plan (the “Plan”).The provisions of the Plan are incorporated herein by reference.A copy of the Plan is attached for your reference. Performance Shares Performance Shares Award.You have been awarded an initial grant (the “Initial Grant”) of Performance Shares.This grant represents a right to receive shares of common stock of the Company, calculated as described below, provided the applicable performance measures and vesting requirements set forth in this agreement have been satisfied.No shares are awarded or issued to you on the Initial Grant Date. Vesting Requirements.Except as provided in the following paragraph, Performance Shares do not provide you with any rights or interest therein until they become vested on the third anniversary of the Date of Grant (the “Vesting Date”), provided you are still employed by the Company or one of its subsidiaries. In the event you terminate employment prior to the third anniversary of the Date of Grant due to “Retirement,” 33% of the Initial Grant will continue to vest provided your termination date is on or after the first anniversary of the Date of Grant, and 66% of the Initial Grant will continue to vest provided your termination date is on or after the second anniversary of the Date of Grant. For this purpose, the term “Retirement” means (a) voluntary termination of employment after attaining age 60 and completing at least 10 years of service with the Company or its subsidiaries, or (b) involuntary termination in connection with a reduction in force. In the event your employment terminates by reason of your death or disability prior to the third anniversary of the Date of Grant, 100% of the Initial Grant shall continue to vest. The Committee may, in its sole discretion, provide for additional vesting. Forfeiture of Performance Shares.Except as otherwise provided above, Performance Shares which are not vested at your termination of employment for any reason shall, coincident therewith, be forfeited. In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct that adversely affects or may reasonably be expected to adversely affect the business reputation or economic interests of the Company, as determined in the sole judgment of the Committee, then all Performance Shares and all rights or benefits awarded to you under this grant of Performance Units are forfeited, terminated and withdrawn immediately upon such conviction or notice of such determination. The Committee shall have the right to suspend any and all rights or benefits awarded to you hereunder pending its investigation and final determination with regard to such matters. Number of Performance Shares.The number of Performance Shares of your Initial Grant in which you will vest, if any, shall be determined based one-half on the Cumulative Operating Income of the Company and one-half on the Company’s Total Shareholder Return relative to the Total Shareholder Return of our Peer Group (defined below), each over the Performance Measurement Period as illustrated in the schedules set forth below.The “Performance Measurement Period” means the period beginning on January 1, 2009 and ending on December 31, 2011.The maximum number of Performance Shares in which you can vest is 200% of your Initial Grant. Cumulative Operating Income The term “Cumulative Operating Income” means the Company’s operating income determined in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) for the Performance Measurement Period.The Committee, in its discretion, may adjust the GAAP results for unusual or non-recurring items.The percentage of Performance Shares in your Initial Grant in which you will vest based on this performance measure is determined based on the schedule set forth below.Vested percentages between the amounts shown will be calculated by linear interpolation. Cumulative Operating IncomeVested Percentage $ million12.5% $ million50% $ million 100% The vested percentage of the one half of the Performance Shares in your Initial Grant that is based on Cumulative Operating Income will be zero if the
